Citation Nr: 0025720	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  95-19 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently evaluated as 
noncompensably disabling.

2.  Entitlement to an increased rating for degenerative joint 
disease of the left knee, post-operative partial medial 
meniscectomy, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant has verified active duty service from February 
1968 to March 1969, and from April 1978 to October 1990.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a January 1995 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO). 

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  This 
regulation provides that to accord justice in an exceptional 
case where the schedular standards are found to be 
inadequate, the field station is authorized to refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for 
such an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The U. S. 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veteran's Appeals prior to March 1, 1999) 
(hereinafter Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  Degenerative joint disease of the right knee is 
manifested by extension limited to 30 degrees.

2.  Degenerative joint disease of the left knee, post-
operative partial medial meniscectomy is manifested by 
extension limited to 30 degrees.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the right knee is 40 
percent disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, § 4.71a, 4.59, Diagnostic Code 5261 (1999).

2.  Degenerative joint disease of the left knee, post-
operative partial medial meniscectomy is 40 percent 
disabling.  38 U.S.C.A. § 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5003-5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for degenerative joint disease in both the 
right and left knees was granted in March 1991 and assigned 
noncompensable evaluations from November 1990.  This appeal 
stems from a January 1995 rating decision that confirmed and 
continued the noncompensable evaluations.  

In March 1997, the Board remanded the appeal for further 
development.  The RO was instructed to obtain additional 
treatment records and a VA examination was ordered.  The 
examiner was instructed to detail the functional impairment 
due to the knee disabilities in accordance with 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 and DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

In a June 1998 rating decision, the RO increased the 
evaluation for the left knee to 10 percent from November 1990 
and confirmed and continued the noncompensable evaluation for 
the right knee.  (A temporary total rating for convalescence 
was assigned from March 1995 for the left knee post-medial 
meniscectomy pursuant to 38 C.F.R. § 4.30).  The appeal was 
returned to the Board, and in September 1999, the appeal was 
remanded to the RO with instructions for reexamination of the 
knees with full compliance with the instructions for 
examination as given in the prior Remand.

The claims remain well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  This finding is based on the appellant's 
contentions that both his right and left knee degenerative 
joint disease is more disabling than currently evaluated.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The rating 
decision in June 1998 that increased the evaluation for the 
left knee to 10 percent, but not awarding the maximum 
benefit allowed, does not fully resolve the administrative 
appeal from the original rating, rather, the appeal 
initiated by the notice of disagreement with the original 
rating remains pending unless the veteran withdraws it.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).

The RO has met its duty to assist the appellant in the 
development of his claim under 38 U.S.C.A. § 5107 (West 
1991).  All available records were obtained from the 
identified treatment sources.  VA examinations were conducted 
in December 1994, May 1997, and November 1999.  At the time 
of the Travel Board hearing in November 1996, a discussion 
regarding any outstanding evidence was conducted and any duty 
to suggest evidence was met at that time.  38 C.F.R. § 3.103 
(1999).  In the September 1999 Remand, the appellant was 
encouraged to submit evidence on his own describing his knee 
impairment.  There is no indication from the appellant or his 
representative that there is outstanding evidence which would 
be relevant to this claim.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  When all 
the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has also considered the application of 38 C.F.R. 
§§ 4.10, 4.40, 4.45, and 4.59 when rating this disability.  
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. 
Brown, 8 Vet. App. 202 (1995); Johnson v. Brown, 9 Vet. 
App. 7, 10-11 (1996).  In assessing the functional loss, if 
any, of a musculoskeletal disability, inquiry must be 
directed towards findings of less movement that normal; more 
movement than normal; weakened movement; excess fatigability; 
incoordination; and painful movement.

The appellant testified before the Board in November 1996.  
He underwent surgery on his left knee in 1995.  Even after 
the surgery it still swelled.  The pain was almost always 
there and became more intense with walking.  It hurt to bend 
either knee.  It required a great effort just to pick 
something up.  The appellant stood during the hearing and 
his representative testified that he was able to stand 
relatively straight.  He had pain in his knee about at the 
point he would lift his foot off the floor, the left knee 
being worse than the right.  Any movement hurt.

Degenerative arthritis established by X-ray findings, is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or 
joints involved.  38 C.F.R. § 4.71a; Diagnostic Code 5003 
(1999).  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected, 
to be combined, not added.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent rating is 
provided for X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  A 10 percent 
rating is provided for X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.  The 20 
percent and 10 percent ratings based on X-rays findings are 
not to be combined with ratings based on limitation of 
motion, and will not be utilized in rating conditions listed 
under Diagnostic Codes 5013 to 5024, inclusive.

Extension of the leg limited to 45 degrees is assigned a 50 
percent evaluation.  Extension limited to 30 degrees is 
assigned a 40 percent evaluation.  Extension limited to 20 
degrees is assigned a 30 percent evaluation.  Extension 
limited to 15 degrees is assigned a 20 percent evaluation.  
Extension limited to 10 degrees is assigned a 10 percent 
evaluation.  When extension is limited to 5 degrees, a 
noncompensable evaluation is assigned.  38 C.F.R. § 4.71a; 
Diagnostic Code DC 5261 (1999).

A 10 percent evaluation is assigned after removal of 
semilunar cartilage if it is symptomatic.  38 C.F.R. § 4.71a; 
Diagnostic Code 5259 (1999).

The Board has considered other Diagnostic Codes to determine 
if a higher evaluation could be assigned.  Flexion of the leg 
limited to 15 degrees is given a 30 percent evaluation; 
flexion limited to 30 degrees warrants a 20 percent 
evaluation; flexion limited to 45 degrees warrants a 10 
percent evaluation; and a noncompensable evaluation is 
assigned for flexion limited to 60 degrees.  38 C.F.R. 
§ 4.71a; Diagnostic Code 5260 (1999).

In the absence of evidence of ankylosis, locking after 
semilunar cartilage removal, nonunion or malunion of the 
tibia and fibula, or genu recurvatum, no other Diagnostic 
Codes pertaining to the knee are applicable.  Recurrent 
subluxation or lateral instability have never been confirmed 
on examination and in November 1999, the appellant denied any 
recent instability, therefore Diagnostic Code 5257 does not 
apply.

VA Medical Center records from August 1994 reflected 
complaints of bilateral knee pain and a torn medial 
meniscus.  X-rays in July 1994 revealed degenerative joint 
disease bilaterally.  In September 1994, range of motion was 
normal in the left knee and there was medial joint line 
tenderness.

A VA examination was conducted in December 1994.  The 
appellant reported constant pain in his left knee and 
intermittent pain and swelling in his right knee.  On 
examination there was no swelling and no deformity.  There 
was no subluxation, lateral instability, non-union, loose 
motion or malunion.  In the left knee, flexion was to 140 
degrees and extension to 30 degrees.  In the right knee, 
flexion was to 140 degrees and extension to 30 degrees.  X-
ray examination was normal.  The diagnosis was a normal left 
knee examination with alleged severe pain and not a lot of 
movement.

The appellant underwent a left knee arthroscopy and partial 
medial meniscectomy in March 1995.  Post-operative active 
range of motion was from 5-80 degrees and effusion was 
present.  By late March, the range of motion was from 0-90 
degrees.  In May 1995 there was no effusion and strength was 
5/5.  

A VA examination was conducted in May 1997.  The appellant 
reported that his left knee swelled in the back and hurt, and 
the right knee hurt but did not swell.  Scars from the prior 
arthroscopy were noted.  X-rays of both knees were normal.  
Post-arthroscopic pain and some loss of range of motion in 
the left knee without arthritis and a normal right knee were 
diagnosed.

A VA examination was conducted in November 1999.  The claims 
folder, previous clinical records and previous examination 
reports were reviewed by the examiner.  The appellant 
reported chronic, diffuse left knee pain with only occasional 
right knee pain.  This was aggravated by weather changes, 
bending, kneeling, squatting, climbing, standing, and 
ambulation in excess of 1/2-hour.  He reported intermittent 
stiffness and crepitus in the knees.  There had been no 
swelling or instability of the knees recently, although he 
had experienced occasional buckling in the left knee until 
one year prior.  The examiner noted that previous X-rays had 
been interpreted as normal or revealing degenerative joint 
disease.

On physical examination there were well-healed arthroscopic 
scars on the left knee.  There was normal range of motion in 
both knees without tenderness.  There were no other abnormal 
findings such as instability.

The Board first notes that it has been frustrated in its 
attempts to obtain an adequate examination of the functional 
limitations imposed by this service connected disability.  We 
have remanded this appeal twice to obtain an examination that 
detailed range of motion, and any functional limitations 
imposed by less movement that normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; and painful movement.  Despite of these 
deficiencies, the claim was returned to the Board.  
Therefore, the Board shall base the decision on the evidence 
orf record and assign the most probative value to the 
examinations most favorable to the veteran.  We feel that 
another remand to obtain an examination report that bears 
some relationship to regulatory criteria and the decisions of 
the Court would serve no useful purpose.

Right Knee

The right knee is currently evaluated under Diagnostic Code 
5261 for limitation of extension of the leg.  The December 
1994 examiner reported extension limited to 30 degrees, which 
warrants a 40 percent evaluation.  The Board recognizes that 
this finding is inconsistent with the remainder of the 
examination and also inconsistent with other findings of 
record.  However, this finding exists, and the RO did not 
return this examination to the examiner for clarification.  
The Board has remanded this appeal for adequate orthopedic 
examinations, and despite a specific request to detail the 
functional impairment that results from this disability, an 
adequate examination was not provided.  Therefore, the Board 
is left with a finding that is commensurate with a 40 percent 
evaluation and inadequate detail on other examinations to 
rebut it.  Accordingly, the evidence supports the claim.

A higher evaluation is not warranted under the Diagnostic 
Code for evaluating extension or any other available 
Diagnostic Code.  The preponderance of the evidence is 
against a higher evaluation under the Diagnostic Code for 
limitation of extension as no other examinations have 
reported higher limitations in extension.  The preponderance 
of the evidence is against a higher evaluation for limitation 
of flexion, as normal flexion has been repeatedly 
demonstrated.

The Board has considered whether there is functional 
impairment that would warrant a higher evaluation.  The 
appellant has consistently testified that he has painful 
motion in his right knee and that this increases with use.  
The currently assigned 40 percent evaluation is adequate to 
compensate this portion of the disability.  The Board has 
considered the appellant's demonstration during the hearing, 
but although painful motion was demonstrated, it did not 
limit motion to a degree warranting a higher evaluation as he 
demonstrated that he had pain in his knee only at the point 
he lifted his foot off the floor.  Repeated VA examinations 
have not shown that painful motion; less movement that 
normal; more movement than normal; weakened movement; excess 
fatigability; or incoordination limit motion to a higher 
degree.  As to a higher evaluation than currently assigned by 
the Board, the preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Left Knee

The service connected left knee is currently evaluated under 
Diagnostic Code 5259 for removal of semilunar cartilage.  A 
10 percent evaluation was assigned for symptomatic 
disability.  This is the maximum evaluation under this 
Diagnostic Code.  

The Board has considered whether a higher evaluation is 
warranted under any other Diagnostic Code.  (The appellant 
was assigned a temporary total rating for convalescence for 
the period after his March 1995 meniscectomy pursuant to 
38 C.F.R. § 4.30 (1999)).  

As with the right knee, the December 1994 examination 
indicated that left knee extension was limited to 30 degrees, 
which is indicative of a 40 percent evaluation.  Evaluation 
of the left knee under Diagnostic Code 5261 for limitation of 
extension of the leg would afford the appellant a higher 
evaluation.  Again, the Board recognizes that this finding is 
inconsistent with the remainder of the examination and other 
findings of record.  However, this finding exists, and the RO 
declined to return this examination to the VA examiner for 
clarification.  The RO also accepted subsequent VA 
examinations that were inadequate for rating an orthopedic 
disability. 

Therefore, the Board is left with a finding on examination 
that is commensurate with a 40 percent evaluation under 
Diagnostic Code 5261 and inadequate detail to rebut it.  
Accordingly, the evidence supports that claim.

A higher evaluation is not warranted under the Diagnostic 
Code for evaluating extension or any other available 
Diagnostic Code.  The preponderance of the evidence is 
against a higher evaluation under the Diagnostic Code for 
limitation of extension as no other examinations have 
reported higher limitations in extension.  The preponderance 
of the evidence is against a higher evaluation for limitation 
of flexion, as normal flexion has been repeatedly 
demonstrated.

The Board has considered whether there is functional 
impairment that would warrant a higher evaluation.  The 
appellant has consistently testified that he has chronic, 
diffuse pain and painful motion in his left knee and that 
this increases with use.  The currently assigned 40 percent 
evaluation contemplates chronic pain and painful motion.  The 
Board has considered the appellant's demonstration during the 
hearing, but although painful motion was demonstrated, it did 
not limit motion to a degree warranting a higher evaluation.  
Repeated VA examinations have not shown that painful motion; 
less movement that normal; more movement than normal; 
weakened movement; excess fatigability; or incoordination 
limit motion to a higher degree.  As to a higher evaluation 
than currently assigned by the Board, the preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

The appellant is service connected for the arthroscopic 
surgery and meniscectomy of his left knee, therefore the 
Board has considered whether a separated evaluation is 
warranted for the post-operative scars.  A scar is not a 
compensable condition unless the veteran experiences some 
complications with the scar; the current state of the record 
does not document any such complications.  See generally 38 
C.F.R. § 4.118; see also 38 C.F.R. § 4.48, Chelte v. Brown, 
10 Vet. App. 268 (1997).

Lastly, in this case, it appears that the only residuals of 
the surgery are the pain and limited motion.  Therefore, the 
veteran is not entitled to a separate rating under code 5259.  
38 C.F.R. § 4.14 (1999); VAOPGCPREC 9-98. 


ORDER

A 40 percent evaluation for degenerative joint disease of the 
right knee is granted, subject to the controlling regulations 
applicable to the payment of monetary awards.  A 40 percent 
evaluation for degenerative joint disease of the left knee, 
post-operative partial medial meniscectomy is granted, 
subject to the controlling regulations applicable to the 
payment of monetary awards.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

